Citation Nr: 1216431	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to the payment of benefits for the month of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from May 1958 to December 1980, including service in Vietnam.  The Veteran died in August 2007; the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant then appealed the denial of payment of benefits for the month of the Veteran's death.

In her May 2009 VA Form 9, the appellant requested a hearing before the Board.  She was subsequently scheduled for a Travel Board hearing in March 2012.  Prior to the date of the hearing, the appellant cancelled the hearing and withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(d).  As there are no outstanding hearing requests, the case is ready for appellate review.


FINDING OF FACT

Payment of the disputed benefits for the month of the Veteran's death was disbursed in 2009, and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to payment of benefits for the month of the Veteran's death because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

The appellant filed a timely Substantive Appeal in May 2009, with respect to her claim of entitlement to payment of benefits for the month of the Veteran's death.  

Thereafter, as reflected by an October 2009 RO letter, the appellant was determined to be entitled to payment of benefits for the month of the Veteran's death.  Indeed, the appellant herself, in a letter received at the RO in February 2012, stated that she was withdrawing her appeal because she had received payment for the month of death benefits in 2009, and the issue had been resolved to her satisfaction.  She further stated that she did not have any additional disagreement with VA.  Thus, the issue of entitlement to payment of benefits for the month of the Veteran's death been rendered moot, and therefore that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to payment of benefits for the month of the Veteran's death, and said issue is dismissed without prejudice.



ORDER

The appeal as to the issue entitlement to payment of benefits for the month of the Veteran's death is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


